
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 19
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Al Green of Texas
			 (for himself, Mr. Baca,
			 Ms. Matsui,
			 Ms. Bordallo,
			 Mr. Thompson of Mississippi,
			 Mr. Meeks,
			 Mr. Hastings of Florida,
			 Mr. Ross of Arkansas,
			 Mr. McGovern,
			 Mr. Scott of Virginia,
			 Ms. Brown of Florida,
			 Ms. Hirono,
			 Ms. Norton,
			 Ms. Jackson Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Bishop of Georgia,
			 Mr. Cummings,
			 Ms. Sewell,
			 Ms. Lee of California,
			 Mr. Filner,
			 Ms. Moore,
			 Mr. Serrano,
			 Mr. Rangel,
			 Mrs. Napolitano,
			 Mr. Honda,
			 Mr. Gonzalez,
			 Mr. Cohen,
			 Mr. Lewis of Georgia,
			 Mr. David Scott of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Markey,
			 Mr. Watt, Ms. Wilson of Florida,
			 Ms. Linda T. Sánchez of California,
			 Ms. Fudge,
			 Mr. Richmond,
			 Mr. Holt, Mr. Clay, Ms.
			 Woolsey, Ms. Richardson,
			 Mr. Brady of Pennsylvania,
			 Mr. Van Hollen,
			 Ms. Waters, and
			 Ms. Chu) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Honoring and praising the National
		  Association for the Advancement of Colored People on the occasion of its 102nd
		  anniversary.
	
	
		Whereas the National Association for the Advancement of
			 Colored People (NAACP), originally known as the National Negro Committee, was
			 founded in New York City on February 12, 1909, the centennial of Abraham
			 Lincoln's birth, by a multiracial group of activists who met in a national
			 conference to discuss the civil and political rights of
			 African-Americans;
		Whereas the NAACP was founded by a distinguished group of
			 leaders in the struggle for civil and political liberty, including Ida
			 Wells-Barnett, W.E.B. DuBois, Henry Moscowitz, Mary White Ovington, Oswald
			 Garrison Villard, and William English Walling;
		Whereas the NAACP is the oldest and largest civil rights
			 organization in the United States;
		Whereas the NAACP National Headquarters is located in
			 Baltimore, Maryland;
		Whereas the mission of the NAACP is to ensure the
			 political, educational, social, and economic equality of rights of all persons
			 and to eliminate racial hatred and racial discrimination;
		Whereas the NAACP is committed to achieving its goals
			 through nonviolence;
		Whereas the NAACP advances its mission through reliance
			 upon the press, the petition, the ballot, and the courts, and has been
			 persistent in the use of legal and moral persuasion, even in the face of overt
			 and violent racial hostility;
		Whereas the NAACP has used political pressure, marches,
			 demonstrations, and effective lobbying to serve as the voice, as well as the
			 shield, for minorities in the United States;
		Whereas after years of fighting segregation in public
			 schools, the NAACP, under the leadership of Special Counsel Thurgood Marshall,
			 won one of its greatest legal victories in the Supreme Court's decision in
			 Brown v. Board of Education, 347 U.S. 483 (1954);
		Whereas in 1955, NAACP member Rosa Parks was arrested and
			 fined for refusing to give up her seat on a segregated bus in Montgomery,
			 Alabama, an act of courage that would serve as the catalyst for the largest
			 grassroots civil rights movement in the history of the United States;
		Whereas the NAACP was prominent in lobbying for the
			 passage of the Civil Rights Acts of 1957, 1960, and 1964, the Voting Rights Act
			 of 1965, the Fannie Lou Hamer, Rosa Parks, Coretta Scott King, César E. Chávez,
			 Barbara C. Jordan, William C. Velásquez, and Dr. Hector P. Garcia Voting Rights
			 Act Reauthorization and Amendments Act of 2006, and the Fair Housing Act, laws
			 that ensured Government protection for legal victories achieved;
		Whereas in 2005, the NAACP launched the Disaster Relief
			 Fund to help hurricane survivors in Louisiana, Mississippi, Texas, Florida, and
			 Alabama to rebuild their lives;
		Whereas in the 110th Congress, the NAACP was prominent in
			 lobbying for the passage of H. Res. 826, whose resolved clause expresses that
			 the hanging of nooses is a horrible act when used for the purpose of
			 intimidation and which under certain circumstances can be criminal, this
			 conduct should be investigated thoroughly by Federal authorities, and any
			 criminal violations should be vigorously prosecuted;
		Whereas in 2008, the NAACP vigorously supported the
			 passage of the Emmett Till Unsolved Civil Rights Crime Act of 2007, a law that
			 puts additional Federal resources into solving the heinous crimes that occurred
			 in the early days of the civil rights struggle that remain unsolved and
			 bringing those who perpetrated such crimes to justice;
		Whereas the NAACP has helped usher in the new millennium
			 by charting a bold course, beginning with the appointment of the organization’s
			 youngest President and Chief Executive Officer, Benjamin Todd Jealous, and its
			 youngest female Board Chair, Roslyn M. Brock;
		Whereas under their leadership, the NAACP has outlined a
			 strategic plan to confront 21st century challenges in the critical areas of
			 health, education, housing, criminal justice, and environment;
		Whereas, on July 16, 2009, the NAACP celebrated its
			 centennial anniversary in New York City, highlighting an extraordinary century
			 of Bold Dreams, Big Victories with a historic address from the first
			 African-American President of the United States, Barack Obama; and
		Whereas as an advocate for sentencing reform, the NAACP
			 applauded the passage of the Fair Sentencing Act of 2010 (Public Law 111–220;
			 124 Stat. 2372), a landmark piece of legislation that reduces the quantity of
			 crack cocaine that triggers a mandatory minimum sentence for a Federal
			 conviction of crack cocaine distribution from 100 times that of people
			 convicted of distributing the drug in powdered form to 18 times that sentence:
			 Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 102nd anniversary of the
			 historic founding of the National Association for the Advancement of Colored
			 People; and
			(2)honors and praises
			 the National Association for the Advancement of Colored People on the occasion
			 of its anniversary for its work to ensure the political, educational, social,
			 and economic equality of all persons.
			
